Title: To Thomas Jefferson from Joseph Habersham, 24 January 1801
From: Habersham, Joseph
To: Jefferson, Thomas



Sir/
Washington 24th. Jany 1801

The delay of a week in receiving the Northern Mails at the Post. Offices on the route from Fredericksburg to Charlottesville was occasioned by making them up at this office, which is the distributing office for the State of Virginia, on Saturday instead of Friday—the Mails for those offices are now made up on Friday and I am in hopes will be received in future without any delay
I have reason to think that the Post Master of Fredericksburg has in no instance detained the Mails from interested Motives.
As soon as the obstacle to the regular conveyance of the Mails for that route was known it was removed, and I have only to regret that it existed so longI have the Honor to be with great respect.
Sir Yr mo. obedt. svt

Jos Habersham

 